Citation Nr: 1028733	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg disability, 
to include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and depression), to include as 
due to exposure to Agent Orange.

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for chloracne 
(skin rash), to include as due to exposure to Agent Orange.

4.  Whether the Veteran's daughter D.S. is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

5.  Whether the Veteran's daughter J.L.S. is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

6.  Whether the Veteran's son M.L.S is entitled to recognition as 
a helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Huntington, West Virginia 
regional office (RO) of the Department of Veterans Affairs (VA).  
These matters were last before the Board in January 2008, at 
which time they were remanded for further development.

Prior to the January 2008 remand, the Board denied the Veteran's 
claims in March 2005.  The Veteran appealed that 2005 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
The Veteran and VA filed a Joint Motion for Remand with the 
Court.  In an August 2007 Order, the Court remanded the claim to 
the Board for compliance with the instructions in a July 2007 
Joint Motion for Remand.

The Veteran, accompanied by his authorized representative, 
appeared at a December 2004 hearing held before the below-signed 
Veterans Law Judge, sitting in Huntington, West Virginia.  A 
transcript of that hearing has been associated with the claims 
file.

The following issues are addressed in the REMAND portion of the 
decision below:  entitlement to service connection for a 
psychiatric disability (claimed as nervousness and depression), 
to include as due to exposure to Agent Orange; whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for chloracne (skin rash), to 
include as due to exposure to Agent Orange; whether the Veteran's 
daughter D.S. is entitled to recognition as a helpless child on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years; whether the Veteran's daughter 
J.L.S. is entitled to recognition as a helpless child on the 
basis of permanent incapacity for self-support prior to attaining 
the age of 18 years; and whether the Veteran's son M.L.S is 
entitled to recognition as a helpless child on the basis of 
permanent incapacity for self-support prior to attaining the age 
of 18 years.  These issues are
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic deep vein 
thrombosis involving his left lower extremity.

2.  The Veteran has reported experiencing leg cramps prior to and 
during service.  

3.  The Veteran is not shown to have a left leg disability due to 
any event or incident of his service including any exposure to 
Agent Orange.


CONCLUSION OF LAW

A left leg disability was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in September 2002, which informed him of the requirements 
needed to establish entitlement to service connection.  In 
September 2008, he received additional notice of these elements 
in a letter from the Appeals Management Center (AMC).  In 
accordance with the requirements of VCAA, the 2008 letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  

The Veteran also was informed in the 2008 letter as to how an 
appropriate disability rating and effective date would be 
assigned, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), if his claim was granted.  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In September 
2009, the Veteran received a VA examination for his left leg 
condition.  The examination included review of his claims file.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 
Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical professionals 
with full access to and review of the veteran's claims folder).

As noted above, this case was remanded in January 2008 - the 
Board directed that the Veteran should be provided an examination 
for his claimed left leg disability.  The VA examination was 
conducted in September 2009, prior to readjudication of the claim 
in a March 2010 supplemental statement of the case.  As such, the 
Board finds that all actions and development directed in the 
earlier remand in regard to the claim for a left leg disability 
have been substantially completed.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that, although VA is required to 
comply with remand orders, substantial compliance, not absolute 
compliance, is required).  

The Board concludes that all evidence available to VA has been 
obtained and that there is sufficient medical evidence on file 
upon which to make a decision on the issue decided on appeal.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

Service Connection

The Veteran seeks entitlement to service connection for a left 
leg disability, to include as due to exposure to herbicides 
(Agent Orange).  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the applicable 
law, the Board finds that the preponderance of the evidence is 
against the claim and it must be denied.  Although the Veteran 
has asserted that he has had a leg disorder since military 
service, there is no competent medical evidence indicating such a 
linkage.  Instead, the record indicates that the Veteran's lower 
extremity disorder is linked to other, non-service related 
disorders.  

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough - there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Generally, veterans are presumed to have entered service in sound 
health condition.  See 38 U.S.C.A. § 1110 (West 2002).  The 
presumption of soundness provides that a veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment or was aggravated by such service.  38 C.F.R. § 
3.304(b) (2009).

Certain chronic diseases will be presumed to have been incurred 
or aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Id., and 
see Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection).

Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the preexistence 
of a condition and the no- aggravation result be "undebatable."  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of 
sound condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the disorder 
becomes worse during service and then improves due to in-service 
treatment to the point that it was no more disabling than it was 
at entrance into service, the disorder is not presumed to have 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In various submissions, the Veteran has asserted that he has had 
a leg disorder or difficulty with his legs since before active 
service.  However, the evidence does not indicate a leg disorder 
pre-existed active service there is no competent medical evidence 
that the Veteran had left leg disability prior to service, and 
the Veteran's service treatment records are devoid of such a pre-
existing disorder.  While the Veteran's service records reflect 
that he noted on self-reports of medical history at time of 
enlistment, March 1964, and separation, March 1966, that he 
experienced cramps in his legs, he was evaluated as normal at 
both times and did not receive any intervening treatment for any 
leg problems.

The first post-service treatment record for any leg symptoms is 
dated May 1978, fully 12 years post-service, when the Veteran 
reported experiencing weakness in his bilateral lower extremities 
which began two weeks prior to treatment.  He was diagnosed with 
Guillain-Barre syndrome.  In March 1979, the Veteran received 
additional private treatment for weak and painful legs and was 
referred for a neurological consult.  In May 1979, he was 
evaluated and diagnosed with peripheral neuropathy of the 
bilateral lower extremities.

The Veteran received another private evaluation of his leg 
condition in November 1981.  A private physician noted that he 
reported intermittent pain in the lower lumbar area with "hot 
flushes sensation" of the left leg and occasional numbness in 
the left and right legs.  The neurological examination was normal 
and the physician opined that the Veteran was experiencing 
resolving Guillain-Barre syndrome.

A private medical opinion dated March 1982 states that lower 
extremity weakness was due to Guillain-Barre syndrome.  

A December 1992 private medical record of emergency medical 
treatment reveals that the Veteran injured his back while on the 
job and was diagnosed with left lumbar radiculopathy.

In November 1994 the Veteran underwent surgery, allowing the 
harvest of one of his kidneys for transplant to his daughter.  No 
complications were noted, but the Veteran was seen in February 
1995 for "gradual onset" of swelling and tenderness of his left 
lower extremity.  His status as a recent kidney donor was noted 
and he was diagnosed with a thrombus in his left leg.  In July 
1995, the Veteran was seen for persistent swelling of the left 
lower extremity and was diagnosed with fibrotic changes and 
venous insufficiency.

In September 2001, the Veteran reported for treatment of right 
leg pain and was noted to have a history of deep vein thrombosis 
of his left leg.

In January 2002, the Veteran again reported for treatment of pain 
in the left leg and the left arm; he was diagnosed with a muscle 
strain.

The Veteran submitted a September 2002 letter stating that he 
experienced problems with his legs since his discharge from 
military service.  He submitted a March 2003 statement that he 
had "always" experienced problems with his legs.  In March 2003 
he was seen for treatment of new onset pain in the left leg and 
was noted to have a history of deep vein thrombosis in that 
extremity.  The physician observed minimal edema and an 
ultrasound revealed an acute deep vein thrombosis.

In March 2004, the Veteran again received treatment for pain and 
swelling of his left leg, these symptoms were diagnosed as 
secondary to his chronic deep vein thrombosis, but he was not 
then diagnosed with another thrombus in his left leg.

The Veteran testified at a hearing in December 2004.  He stated 
that he experienced constant pain in his back and legs, but did 
not experience any particular trauma to those areas while in 
service.  He reported seeking treatment for those symptoms in the 
1980s and being diagnosed with Guillain-Barre syndrome.  The 
Veteran testified that he had been told that his left leg 
condition was related to the voluntary loss of his kidney, but 
had never been told any leg disability was related to his 
military service.  He further stated that he was claiming deep 
vein thrombosis was related to his service, but had not been told 
by any medical professional of such an etiological relationship.

In February 2006, the Veteran reported pain in his back and right 
leg after lifting a dryer.  In July 2008, he was noted to have an 
erythematous left lower leg with swelling and a tender calf.  In 
August 2008, he was diagnosed with dermatitis in his bilateral 
legs.

The Veteran was afforded a VA examination of his left leg 
condition in September 2009.  The examiner noted review of his 
claims file and medical records and performed a physical 
examination of the Veteran.  The Veteran was noted to have slight 
swelling of the left lower calf and secondary skin discoloration 
consistent with a post-phlebitic syndrome.  The examiner 
diagnosed left leg deep vein thrombosis as remote and resolved as 
well as post-phlebitic syndrome.  

The examiner opined that based on the Veteran's medical history 
and the fact that his left leg deep vein thrombosis did not 
develop until almost three (3) decades after his separation from 
service, any left leg disability was not a result of his military 
service.  The examiner stated that deep vein thrombosis was 
caused by the 1994 hospitalization for harvesting of his kidney 
and there was no evidence to suggest that his Guillain-Barre 
syndrome was related to service or that any current condition was 
the result of exposure to Agent Orange.

The Board notes that the Veteran reported experiencing leg cramps 
at time of enlistment and separation, but did not specify whether 
the cramps were unilateral.  Although he stated in March 2003 
that he had always experienced problems with his legs (plural), 
he noted in September 2002 letter stating that he experienced 
problems with his legs after discharge from military service.  

The Veteran is presumed to have been in sound physical condition 
at the time he entered active military duty.  There is no 
evidence that any preexisting disorder was noted upon service 
entrance, and clear and unmistakable evidence has been adduced to 
indicate otherwise.  In particular, there is no evidence of any 
diagnosed leg disability until May 1978; the Veteran has related 
conflicting reports that he experienced leg cramps before, 
during, and after service; and the 2009 VA examiner opined that 
any current left leg condition is not related to military 
service.  See Cotant, 17 Vet. App. at 131; 38 U.S.C.A. § 1153; 
VAOPGCPREC 3- 2003.  

Although the Veteran has stated that he experienced leg cramping 
before, during and after service, his reports conflict with the 
record indicating that leg pain began in the approximate time 
frame of his diagnosis of Guillain-Barre syndrome and he has not 
provided any medical evidence of chronicity nor that such 
symptoms are related to any subsequently diagnosed leg 
conditions.  The Veteran has alleged that his left leg condition 
is the result of service, of exposure to Agent Orange, and of his 
kidney donation.  However, the Board notes that lay persons are 
not competent to render an opinion on matters of medical 
causation, and there is no competent medical evidence suggestive 
of such a nexus.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Evidence of a chronic condition must be based on medical 
evidence, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology is 
within the purview of, or may be readily recognized by lay 
persons (Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007)), the record reflects that Veteran has been diagnosed with 
leg symptoms as the result of three (3) specific conditions 
(Guillain-Barre syndrome, kidney donation, and an on-the-job back 
injury), each of which required medical examination and testing 
for diagnosis.

The medical evidence of record does not support a determination 
that the Veteran's current left leg disability is related to his 
service or any exposure to Agent Orange.  Although the Veteran 
did serve in Vietnam and pertinent VA law and regulations provide 
that veterans who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange) (see 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii)),
chronic deep vein thrombosis, Guillain-Barre syndrome, and back 
injury are not conditions that may be presumed to have been 
incurred in service based on any such exposure.  See 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The United States Court of Appeals for Veterans Claims (Court) 
has held that a medical examination report must contain not only 
clear conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The only such medical opinion of record is by 
the September 2009 VA examiner.  As noted, this examiner reviewed 
the pertinent records and concluded that the medical evidence was 
against the claim, based on the Veteran's chronology of 
diagnoses.  This opinion is supported by the private medical 
evidence of record reflecting that the Veteran's leg weakness and 
pain in 1978 was attributable to Guillain-Barre syndrome and that 
subsequent leg pain was attributable to deep vein thrombosis and 
an on-the-job injury.

Thus, the most probative evidence of record does not support the 
Veteran's claim of entitlement to service connection-on a direct 
or aggravational basis-for a left leg disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As such, since the only 
evidence linking the Veteran's leg condition to service are his 
conflicting lay statements, the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a left leg disability, to include as due 
to exposure to herbicides (Agent Orange), is denied.


REMAND

The Board  remanded the following matters in January 2008 for the 
issuance of a Statement of the Case:  whether new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for chloracne (skin rash), to include as due 
to exposure to Agent Orange; whether the Veteran's daughter D.S. 
is entitled to recognition as a helpless child on the basis of 
permanent incapacity for self-support prior to attaining the age 
of 18 years; whether the Veteran's daughter J.L.S. is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years; and whether the Veteran's son M.L.S is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  The record does not reflect the issuance of any such 
Statement of the Case.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
Board finds that the RO did not adequately comply with the terms 
of the Board's January 2008 remand.  Id.  As no Statement of the 
Case has been promulgated on any of these issues, they are again 
remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In regard to the Veteran's claim of entitlement to service 
connection for a psychiatric disability (claimed as nervousness 
and depression), to include as due to exposure to Agent Orange, 
service treatment records reveal no complaints of, or treatment 
for, any nervous problem, but he has alleged experiencing anxiety 
and nervousness since service.  Although his wife submitted a 
December 2004 statement indicating that the Veteran currently 
experiences a nervous condition, the record is silent for any 
ongoing treatment of such a disorder.

The Veteran was afforded an October 2009 VA examination for 
psychiatric disorders.  The examiner performed diagnostic testing 
and stated that the results indicated the presence of a mild to 
moderate cognitive deficit associated with a not previously 
diagnosed pre-morbid learning condition, poor concentration and 
short-term memory due to slowed processing, possible central 
auditory processing disorder and the effects of aging.  The 
examiner stated that anxiety and depression were mildly present 
and noted that the Veteran reported experiencing both after 
serving in combat; he diagnosed an anxiety disorder and a 
secondary depressive disorder.  The examiner opined that the 
level of anxiety and depression evident at the time of 
examination would not likely have been as intense if the Veteran 
had not been in combat - that the Veteran's Vietnam experience 
was at least likely to have aggravated pre-morbid symptoms.

The Veteran's service personnel records indicate that while on 
active military duty, he was assigned to Headquarters Battery, 
2nd Howitzer Battalion, 13th Artillery Brigade in Vietnam.  

Further, although the examiner diagnosed the Veteran with anxiety 
and depressive disorders, he also diagnosed a pre-morbid learning 
condition and stated that the Veteran's military service likely 
aggravated pre-morbid symptoms.  


It is unclear if the examiner conclusively diagnosed a learning 
disability and whether anxiety and depression were identified as 
symptoms of the learning disability or as separate and distinct 
disorders.  The report is further unclear as to whether the 
examiner was stating that the Veteran's military service 
aggravated symptoms of any pre-existing learning disability, 
aggravated any pre-existing anxiety or depressive disorders, or 
was a factor in any subsequently developing anxiety and 
depression.

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Applicable law states that if the 
findings on an examination report are incomplete, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009).  Due to the 
noted ambiguities in the 2009 opinion and the examiner's lack of 
explanation for finding that the Veteran had combat experience, 
the Board finds that the report must be returned for a clarifying 
opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding 
medical records.

	2.  Concurrently with the above-
directed development, the RO/AMC must issue 
to the Veteran a Statement of the Case, 
accompanied by notification of his appellate 
rights, which addresses the issues of: 
whether new and material evidence has been 
received to reopen the claim of entitlement 
to service connection for chloracne (skin 
rash), to include as due to exposure to 
Agent Orange; whether the Veteran's daughter 
D.S. is entitled to recognition as a 
helpless child on the basis of permanent 
incapacity for self-support prior to 
attaining the age of 18 years; whether the 
Veteran's daughter J.L.S. is entitled to 
recognition as a helpless child on the basis 
of permanent incapacity for self-support 
prior to attaining the age of 18 years; and 
whether the Veteran's son M.L.S is entitled 
to recognition as a helpless child on the 
basis of permanent incapacity for self-
support prior to attaining the age of 18 
years.  The Veteran is reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal (VA Form 
9) must be filed following the RO's issuance 
of the Statement of the Case.  38 C.F.R. § 
20.202 (2009).  If the Veteran perfects the 
appeal as to these issues, the RO/AMC must 
conduct any further appellate proceedings as 
are established by relevant statute, 
regulation, and precedent.

3.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the October 2009 examiner (if 
unavailable, the file should be provided to 
another physician of suitable background and 
experience) to determine whether any current 
psychiatric disorder is directly or 
indirectly (aggravation) related to his 
service.  The following considerations will 
govern the review:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

 b. After reviewing the claims file, 
the reviewer must clearly state the 
Veteran's current psychiatric 
diagnoses, if any, and provide a clear 
basis for each diagnosis - 
specifically addressing any basis for 
correlating any diagnosis to alleged 
combat experiences.  The reviewer also 
must address whether any current 
psychiatric disorder is related to 
service, clarifying the basis for any 
such opinion and specifically 
including a discussion of whether or 
not anxiety and depression pre-existed 
the Veteran's service and, if so, if 
they were/are separately diagnosed 
disorders or symptoms of any pre-
morbid condition (to include any 
learning condition). 

c.  The examiner must specifically 
refer to the report of the October 
2009 VA examination, as well as the 
treatment record and any applicable 
treatises, and discuss any causal 
relationship exists between the 
Veteran's military service, and any 
exposure to Agent Orange, and any 
current psychiatric disability. The 
examiner must specify which, if any, 
condition is directly related to, or 
was aggravated by, the Veteran's 
service. A rationale must be provided 
for any findings rendered.

4.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


